Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10/801,005. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims 1-22 are all included in claims 1-22 of the reference patent.
For example claim 1 of current claim, claims “1. A method comprising: providing a cell culture in need of cell growth optimization, the cell culture being provided in a cell culture container configured to grow cells; generating an image of the cell culture; determining a characteristic of the cell culture to facilitate cell growth optimization based on the image; and adjusting at least one tilting or shaking motion of the cell culture container based on the characteristic to facilitate cell growth optimization.” And claim 1 of the reference patent claims “1. A method comprising: providing a cell culture in need of cell growth optimization, the cell culture being provided in a cell culture container configured to grow cells; generating an image of the cell culture; determining a characteristic of the cell culture to facilitate cell growth optimization based on the image; and adjusting a tilting motion of the cell culture container and a shaking motion of the cell culture container based on the characteristic to facilitate cell growth optimization.” Both then clearly contain the same subject matter, as in a method for cell culture growth optimization. The only difference is in the current application applicant claims “adjusting at least one tilting or shaking motion” while the reference patent claims “adjusting a tilting motion of the cell culture container and a shaking motion” the word “and” versus “or”. Later in 
The rest of the claims respectively 2-22 and 2-22 of the claims contain the same subject matter with the slight differences pointed above. Not: claims 23-28 of the current application are different. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2017/0326549) in view of Hata (US 2009/0042293) and Nozaki (US 2015/0072401).
As per claim 1, Jones teaches, a method and apparatus comprising: 
generating an image of a cell culture in a container (Jones, fig.3 255 camera generates an image of a cell culture and ¶[0029] “The cell analyzer contains an automated microscope including an objective lens, focusing mechanism, bright-field and fluorescent light sources, filters, a dichroic mirror and a digital camera.”  The overall container where the cells are to be grown represents container  ); and the cell culture having a characteristic adjusting a movement of the cell culture based on the characteristic (Jones, ¶[0062] “Monitoring camera 255, positioned to acquire digital images of the fluids in the cartridge, provides feedback for the system controller 250. Monitoring light source 256 may be a ring illuminator that surrounds the lens of the monitoring camera 255. Information from the monitoring 

Jones doesn’t clearly teach, however Hata teaches, determining a characteristic of the cell culture based on the image being in a tray and being shaken or tilted as well (Hata, ¶[0221-222] “(4) The culture suspension is stored in the liquid reservoir 78 of the culture bag 18 in the initial stage of the culture in the culture bag 18, and hence the cell density per area may be maintained at a suitable density. Therefore, the cells may proliferate efficiently in the initial stage of culture. 
¶[0222] (5) When the cells proliferated in the culture bag 18 is introduced into the cell inoculation cassette 19 or the dummy cassette 70 and the images of the cells are acquired by the CCD camera 88, the number of cells and the form of the cells are observed by acquiring the cells proliferated in the culture bag 18 as the images without sampling.” The characteristic here would be density of the cells, and this is according to the images of camera 88. And ¶[0093] represents the cells being in a tray and fig.37 Y15 the tray being shaken. Since there is an “or” statement in the language then only one has to be addressed not the tilting part). 
At the time of the filing of the current application it would have been obvious to one of ordinary skill in the art to modify Jones with the ability to determine a characteristic of the cell culture such as density as detailed in a dependent claim according to an image from a camera as an added feature of the system. 
The motivation would have been to improve cell culture quality. 
Jones in view of Hata does not teach, however Nozaki teaches, providing an image a cell culture in need of cell growth optimization (Nozaki, ¶[0125] “A cell image is obtained using a microscope installed in the automated culture apparatus.” The culture represents cell culture in need of growth and the automated part is the optimization) and facilitate cell growth optimization and adjusting a tilting motion of the cell culture and shaking motion to facilitate cell growth optimization based on the image (Nozaki, ¶[0125] “The frequency and time of culture medium exchange are adjusted by determining from the information about the growth state of the cells obtained by the microscopic observation.”  This observation is the image and “For example, when the adhesion of cells is insufficient, culture medium exchange in S6 is not performed, and the cell culture in S4 is continued.” Since the cell culture is continued then the shaking and tilting continues and also this represents optimization, and ¶[0057] “Each closed-system culture vessel 101 is constituted to be rotatable by optional angles, i.e., three-dimensionally, in a given position by the rotation mechanism 110.” Represents the tilting, and ¶[0060] “By shaking the vessels continuously during the cell culture, the distribution of the cells after seeding becomes uniform. Subsequently, the culture vessels 101 are returned to be horizontal, and culturing is performed in that state.”  This represents the shaking ). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Jones in view of Hata with Nozaki’s ability to shake and tilt the cell culture to optimize the cell culture based on the image. 
The motivation would have been to improve cell culture. 


As per claims 2 and 15-16, Jones in view of Hata  and Nozaki teaches, the method and apparatus and system of claim 1, further comprising: receiving, from a sensor, motion data indicating a motion of the cell culture; determining a first movement of the tray based on the motion data; adjusting the movement of the cell culture by determining a second movement of the tray based on the characteristic, the second movement being different from the first movement (Jones, ¶[0062] “Monitoring light source 256 may be a ring illuminator that surrounds the lens of the monitoring camera 255. Information from the monitoring camera 255 is used to provide feedback for controlling movement of liquids, for positioning the rotary valve, and for confirming critical steps.” The movement represents the motion data being collected by the cell analyser. At different times different movements would be needed therefore the movements would then inherently be different). 

As per claims 3, 11-12, and 17 Jones in view of Hata and Nozaki teaches, the method and apparatus and system of claim 1, wherein the characteristic comprises a measure of cell density (Hata, ¶[0221-222] “(4) The culture suspension is stored in the liquid reservoir 78 of the culture bag 18 in the initial stage of the culture in the culture bag 18, and hence the cell density per area may be maintained at a suitable density. Therefore, the cells may proliferate efficiently in the initial stage of culture. 
¶[0222] (5) When the cells proliferated in the culture bag 18 is introduced into the cell inoculation cassette 19 or the dummy cassette 70 and the images of the cells are acquired by the CCD camera 88, the number of cells and the form of the cells are observed by acquiring the cells proliferated in the culture bag 18 as the images without sampling.” The characteristic here would be density of the cells, and this is according to the images of camera 88). 


As per claim 4, Jones in view of Hata and Nozaki teaches, the method and apparatus and system of claim 3, further comprising: using a camera to capture an image of the cell culture; and analyzing the image data to determine the measure of cell density (Hata, ¶[0221-222] “(4) The culture suspension is stored in the liquid reservoir 78 of the culture bag 18 in the initial stage of the culture in the culture bag 18, and hence the cell density per area may be maintained at a suitable density. Therefore, the cells may proliferate efficiently in the initial stage of culture. 
¶[0222] (5) When the cells proliferated in the culture bag 18 is introduced into the cell inoculation cassette 19 or the dummy cassette 70 and the images of the cells are acquired by the CCD camera 88, the number of cells and the form of the cells are observed by acquiring the cells proliferated in the culture bag 18 as the images without sampling.” The characteristic here would be density of the cells, and this is according to the images of camera 88).  

As per claims 5, 13 and 18 Jones in view of Hata and Nozaki teaches, the method and apparatus and system of claim 3, wherein the measure of cell density comprises a second measure of average cell density (Hata, ¶[0170] “so that an average value of the projected areas of the single cells and the increasing rate of the non-single cell, which is a cell aggregate formed of a plurality of single cells, are calculated as evaluation parameters of the cell culture.”   ). 

As per claims 6, 14 and 19 Jones in view of Hata and Nozaki teaches, the method and apparatus and system of claim 3, wherein determining the measure of cell density comprises determining a count of cell clusters (Hata, ¶[0170] “The average value of the projected areas of the single cells (the average projected area of the single cell) is calculated from the cell image taken when twenty-four hours has elapsed from the moment when the culture is started after having mounted the cell inoculation cassette 19 to the culture cassette 17 and stored the culture cassette 17 in the canister 16.” Different measures of data already collected of cells and expressing data in different ways would be obvious to one of ordinary skill in the art to gain more accurate data. The images of the cells are taken and grouping them into clusters would be an obvious variant of the data   ). 

As per claims 7 and 20, Jones in view of Hata and Nozaki teaches, the method and apparatus and system of claim 3, further comprising: determining whether the measure of cell density exceeds a predetermined limit; and adjusting the movement of the cell culture in response to determining that the measure of cell density exceeds the predetermined limit (Hata, ¶[0165] “In the middle stage and the later stage of the culture in which the amount of the culture suspension in the culture bag 18 is increased to a level at least equal to a predetermined amount a (described later), the inclined motor 76 moves the elevating unit of the platform 46 upward via the cam mechanism 79 to bring the culture bag 18 into a horizontal state to eliminate the liquid reservoir 78.” The movement would be the equivalent to the movement of the cell culture. At least equal to a predetermined amount represents exceeds a predetermined limit, and the movement gets adjusted by motor 76). 

As per claim 8, Jones in view of Hata and Nozaki teaches, the method and apparatus and system of claim 3, wherein determining the measure of cell density comprises: identifying one or more cell morphologies among cells in the cell culture; and determining one or more second measures of cell densities based on the one or more cell morphologies (Hata, fig.37 Y05 confirm output image represents identifying cell morphologies as there must be an identification to move on from this step   ). 

As per claims 9 and 21, Jones in view of Hata and Nozaki teaches, the method and apparatus and system of claim 1, wherein the cell culture is disposed in a tray (Hata, ¶[0093] “FIG. 4 is a perspective view showing a culture bag tray” and Y15 in fig.37. A tray is a storage compartment and would be obvious to have as well as an alternative). 

As per claims 10 and 22, Jones in view of Hata and Nozaki teaches, the method and apparatus and system of claim 9, wherein: adjusting a tilting motion of the tray includes causing the tray to tilt back and forth at one of a lower rate and a higher rate; and adjusting a shaking motion of the tray includes causing the tray to shake back and forth at one of a lower rate and a higher rate or cause the tray to both tilt back and forth and shake back and forth (Hata, ¶[0165] “In the middle stage and the later stage of the culture in which the amount of the culture suspension in the culture bag 18 is increased to a level at least equal to a predetermined amount a (described later), the inclined motor 76 moves the elevating unit of the platform 46 upward via the cam mechanism 79 to bring the culture bag 18 into a horizontal state to eliminate the liquid reservoir 78.” And fig.37 Y15 start shaking culture in culture bag which is in a tray. The tilt is being represents by the elevating unit. With the “or” statement only one must be addressed). 

As per claim 23, 25, and 27, Jones in view of Hata  and Nozaki teaches, the method of claim 1, wherein the characteristic determined from the image comprises cell morphology (Nozaki, ¶[0048] “The culture environment of the culture vessel is controlled by a control device. Moreover, a temperature sensor is installed in the apparatus to monitor the internal temperature. In addition, a microscope is also installed to optically monitor the growth state of cells as necessary.” This represents cell morphology or the state of such cells   ).  

As per claims, 24, 26 and 28, Jones in view of Hata  and Nozaki teaches, the method of claim 1, wherein the characteristic determined from the image comprises cell growth patterns ( Hata, fig.13, S19 complete cell culture, this is a simple patterns but would be cell growth patterns as the system does more than one).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/